 Case 1:17-cv-12473-NMG Document 101 Filed 01/24/19 Page 1 of 4



                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS



COMPLAINT OF WOODS HOLE,                        CIVIL ACTION
MARTHA’S VINEYARD AND                           NO.: 17-12473-NMG
NANTUCKET STEAMSHIP
AUTHORITY FOR EXONERATION
FROM AND/OR LIMITATION OF                       IN ADMIRALTY
LIABILITY, CIVIL AND
MARITIME


                  PLAINTIFF’S EMERGENCY MOTION FOR
                 PROTECTIVE ORDER TO KEEP RECORDS OF
                 COMPREHENSIVE REVIEW CONFIDENTIAL

        Now comes the defendant, Woods Hole, Martha’s Vineyard and Nantucket

Steamship Authority (hereinafter the “Steamship Authority”), in the above captioned

civil action, by and through its undersigned counsel, Clinton & Muzyka, P.C., and hereby

submits its Motion for Protective Order to Keep Records of Comprehensive Review

Confidential.

       The Steamship Authority is a quasi-public entity that provides passenger ferry

service between Cape Cod and the islands of Nantucket and Martha’s Vineyard. It has

eleven vessels and services approximately three million [3,000,000] passengers a year.

       In the spring of 2018, the Steamship Authority experienced three blackouts, a

grounding and a number of critical IT system outages. This resulted in trip delays and

cancellations together with perceived negative public relations. In response to these

problems unrelated to this case, the Steamship Authority commissioned the consulting

firms HMS Consulting, Glosten and Rigor Analytics to perform a comprehensive review

of Steamship Authority operations, with a focus on fleet maintenance, vessel operations,
    Case 1:17-cv-12473-NMG Document 101 Filed 01/24/19 Page 2 of 4
                                                     2


management structure, public communications and IT systems. This comprehensive

review culminated into a report published on December 13, 2018 (hereinafter the

“Comprehensive Review”). The Comprehensive Review addresses these 2018 problems

and suggests wholistic solutions to a myriad of Steamship Authority management

practices. The Comprehensive Review has received some media attention. See

Comprehensive Review attached hereto as Exhibit 1.

        Counsel for the claimants Marisa and Michael Green has subpoenad and obtained

the records of HMS Consulting that were generated in the course of preparing the

Comprehensive Review. The records were provided to counsel for the Plaintiff today on

January 24, 2019. The records contain confidential and sensitive earnings and private

interview information and notes that should not be released to the general public and third

parties. Plaintiff can provide samples of this information under seal for review of the

Court upon request.1

        It is noted that the materials in the HMS Consulting file have very little probative

value to the case and it is highly unlikely that any of the materials will be deemed

admissible at trial involving this 2017 incident, as they are irrelevant, unfairly prejudicial,

and manifest subsequent remedial measures and inadmissible hearsay. See Case No. 17-

10432-DJC, Docket No. 121, Order Granting Motion in Limine to Preclude Evidence of

Comprehensive Review, attached hereto as Exhibit 2.

        Although these records were obtained from a third party, the self-critical analysis

privilege is worth noting here. The self-critical analysis privilege, also known as the self-

evaluative privilege, “is designed to protect the opinions and recommendations of


1
 Plaintiff’s counsel was not provided review of these records before they were released to counsel for
Claimants.
 Case 1:17-cv-12473-NMG Document 101 Filed 01/24/19 Page 3 of 4
                                              3


corporate employees engaged in the process of critical self-evaluation of the company’s

policies for the purpose of improving health and safety.” In re Block Island Fishing, Inc.,

323 F.Supp.3d 158, 160-61 (D. Mass. 2018) (quoting Felder v. Wash. Metro. Area Transit

Auth., 153 F.Supp.3d 221, 224–25 (D.D.C. 2015)). “The privilege seeks to encourage

candid self-criticism,” and “prevent[s] a ‘chilling’ effect on self-analysis and self-

evaluation prepared for the purpose of protecting the public by instituting practices

assuring safer operations.” Id. If these types of analyses were subject to disclosure, it would

“almost inevitably ... result in some cramping of the investigative process, simply because

the incentives for any institution to engage in self-evaluative investigation pale

considerably with the knowledge that the results may be used against it.” Id. Thus, the

“reasoning behind this approach is that the ultimate benefit to others from this critical

analysis of the ... [accident] far outweighs any benefits from disclosure.” Id.

       The Steamship Authority should not be punished for seeking to solve its problems,

and its self criticism and analysis procured through its retained consultants should not be

provided beyond the eyes of counsel.

       Counsel for Claimants will suffer no prejudice by holding the records within

“attorneys eyes only” and confidential at the present time.

       Plaintiff intends to propose a draft Confidentiality Agreement to counsel for all

parties concerning the foregoing, and may be able to reach an agreement. Pending the

outcome of reaching such an agreement, Plaintiff moves here for a limited Protected Order

requiring that the records be kept confidential pending either (1) reaching a successful

confidentiality agreement by the parties, or (2) a final ruling from the Court concerning the

confidentiality of these records.
 Case 1:17-cv-12473-NMG Document 101 Filed 01/24/19 Page 4 of 4
                                              4


       WHEREFORE, the Plaintiff respectfully prays that the Honorable Court grant the

foregoing motion and issue an immediate interim Order that all records concerning the

Comprehensive Review obtained from HMS Consulting or otherwise be kept confidential

and for “attorneys’ eyes only” for the present time, unless and until a confidentiality

agreement can be reached between the parties, or, if unsuccessful, until the issue can be

fully decided by the Court.


                                                       By its attorneys,

                                                       CLINTON & MUZYKA, P.C.

                                                       /s/ Olaf Aprans
                                                       ___________________________
                                                       Thomas J. Muzyka
                                                       BBO NO: 365540
                                                       Olaf Aprans
                                                       BBO NO: 670434
                                                       88 Black Falcon Avenue
                                                       Suite 200
                                                       Boston, MA 02210
                                                       (617) 723-9165
                                                       Fax#: (617) 720-3489
                                                       Email: oaprans@clinmuzyka.com




                              CERTIFICATE OF SERVICE

        Pursuant to Local Rule 5.2, I hereby certify that the above document filed through the
ECF system will be sent electronically to the registered participants as identified on the
Notice of Electronic Filing (NEF) and paper copies will be sent to those indicated as non
registered participants on January 24, 2019.


                                                       /s/ Olaf Aprans
                                                       _______________________
                                                       Olaf Aprans
